Citation Nr: 1437191	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability, to include a rotator cuff tear and degenerative joint disease, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in May 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran submitted additional evidence in support of her claim after her videoconference hearing, along with a waiver of review of such evidence by the agency of original jurisdiction.  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1993 rating decision denied service connection for a right shoulder disability.  The Veteran was notified of her rights but did not appeal or submit new and material evidence during the appellate period.
	
2.  The evidence associated with the claims file subsequent to the June 1993 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right shoulder disability, to include a rotator cuff tear and degenerative joint disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  The claim requires further development, addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen her case.  Copies of service treatment records were obtained by VA in March 2013.  However, the records are not relevant as they do not relate to the injury the Veteran is seeking to service connect.  The treatment records at issue only concern complaints of shortness of breath (dyspnea), and treatment and testing related to those complaints.  None of the records contain any notations relating to the Veteran's claimed right shoulder disability.  As the recently associated service treatment records are not relevant, new and material evidence is required to reopen the case.  38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted.  The RO last denied service connection for a right shoulder disability in June 1993.  The Veteran was notified of the decision, but she did not file a notice of disagreement or submit new and material evidence during the applicable one year appellate period.  Therefore, the June 1993 decision became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

The evidence of record in June 1993 consisted of the Veteran's service treatment records from February 1989 forward and VA examinations from December 1992, January 1993 and April 1993.  The evidence failed to show that the Veteran's potential in-service injury had resulted in a chronic residual impairment.

Evidence received since the rating decision includes additional service treatment records, VA treatment records from June 1993 forward, lay statements from friends of the Veteran and the Veteran's mother attesting to the onset of her shoulder injury, and additional lay statements from the Veteran.  Of particular note are VA treatment records from January 1999, November 2008, and December 2008 which reflect diagnoses of a right shoulder disability, including degenerative joint disease and a right shoulder rotator cuff tear.  The November 2008 record indicates that the injury appears to be a longstanding one, and the January 1999 record indicates that the injury may be related to active duty service, although it also mentions the disability may be work related.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers.  It is material as it addresses the previously unestablished facts of a current impairment or disability and a nexus between active duty and the current disability.  It is not redundant and raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for service connection for a right shoulder disability is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disability, to include a rotator cuff tear, is reopened; the appeal is granted to this extent only.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Here, the Veteran has a current diagnosis of a right shoulder disability, there is evidence of an in-service event or injury, the Veteran has stated that she has had a right shoulder disability since service, VA treatment records indicate a possible causal relationship, and there is otherwise insufficient competent medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA medical opinion is needed to determine whether the Veteran's right shoulder disability is etiologically related to her service.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.


Accordingly, the case is REMANDED for the following actions:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA), to include surgical records, identified and authorized for release by the Veteran.

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with appropriate medical professional to determine the nature and etiology of the Veteran's claimed right shoulder disability.  The claims file must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report.  All testing deemed necessary, to include an MRI, should be conducted.

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's claimed right shoulder disability, to include a rotator cuff tear and degenerative joint disease, was incurred in or aggravated by service?

A detailed rationale supporting the examiner's opinion should be provided.  Review of the entire claims file is required, with particular attention to a January 1999, November 2008, and December 2008 VA treatment records providing a diagnosis of a right shoulder disability and either characterizing it as longstanding or indicating it may be related to service. 

The examiner must take into consideration the Veteran's statements concerning the onset of her claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


